 



Exhibit 10.4
DEED OF INDEMNITY
This Deed of Indemnity is entered into effective as of November 1, 2007 between:

  1)   Liberty Global, Inc., a Delaware corporation, for itself and on behalf of
the other members of the LGI Group, as defined below (“LGI”), and     2)   Shane
O’Neill of 25, Friars Stile Road, Richmond, Surrey, England (the “Employee”),

together the “Parties.” LGI has requested that the Employee execute and deliver
this Deed of Indemnity for the benefit of the LGI Group as a condition to
certain affiliates of LGI entering into contracts of employment with the
Employee, and the Employee has indicated his willingness to do so. The LGI
affiliates that will employ the Employee from time to time are referred to
herein as the “Employers.”
In consideration of the mutual benefits to be derived hereby, and intending to
be legally bound, the Parties agree as follows:

  1)   To the extent that any tax, social security or retirement contribution,
withholding or other levy imposed by a taxing authority in any jurisdiction
worldwide in respect of any sums payable or benefits provided to the Employee
under his contracts of employment with the Employers as in effect from time to
time (collectively, “Tax”) is not collected at source and paid by the Employers
to the authority that imposes the Tax, the Employee is responsible for the
payment of such Tax and will pay such Tax as and when due. Without prejudice to
the generality of the preceding sentence, this includes any Tax assessed on the
Employers or the Employee in respect of compensation (including Tax assessed on
any award of equity-based compensation and on the vesting and exercise thereof)
and benefits provided under contracts of employment he may enter into with
Chellomedia Services Ltd., Liberty Global Services II, LLC and other members of
the LGI Group, but excludes any Tax assessed on Chellomedia Services Ltd. or any
successor Employer in respect of the National Insurance Contribution required of
employers in the United Kingdom related to Employee’s compensation under his
contract of employment with Chellomedia Services Ltd. or any successor Employer.
        As used in this Deed of Indemnity, “LGI Group” means all entities which
are considered part of the same group for Tax purposes in any jurisdiction, and
all entities that are Controlled by LGI or are under common Control with LGI,
with “Control” meaning the power to control the management and policies of a
person or entity, whether by ownership of voting interests, by contract or
otherwise.     2)   The Employee hereby agrees to indemnify, defend and hold
harmless the Employers and all other members of the LGI Group, and their
respective owners, directors, officers, employees, agents, successors and
assigns on a continuing basis from and against any and all claims, liabilities,
losses, expenses, or demands (including attorneys’ and experts’ fees and costs
of defense, appeal and settlement) incurred by them as a direct or indirect
result of any claim, proceeding, action or investigation against or regarding
the Employers or any member of the LGI Group in respect of any liability of the
Employers or any member of the LGI Group to withhold or deduct an amount of Tax
in respect of the compensation (including awards of equity-based compensation
and the vesting and exercise thereof) and other benefits made or provided in
connection

1



--------------------------------------------------------------------------------



 



      with the Employee’s employment by the Employers in respect of his services
to the Employers or any member of the LGI Group.     3)   Without prejudice to
the generality of Section 2 above, the Employee’s obligations under Sections 1
and 2 apply to:

  a.   any interest and penalties imposed, and costs incurred (including any tax
advisors’ fees in connection with any investigation concerning the Employee’s
services to members of the LGI Group) and any claim or demand made directly or
indirectly in connection therewith, wherever arising; and     b.   any claim or
demand which is made against one or more of the Employers or other members of
the LGI Group as a result of the direct or indirect action of the Employers or
any member of the LGI Group, including any negotiations or discussions with any
relevant revenue authority, whether with or without the involvement of the
Employee.

  4)   The LGI Group and the persons and entities that are the beneficiaries of
this Deed of Indemnity may make any arrangements which they consider appropriate
to cover their actual or potential exposure to Tax in respect of the Employee’s
services to the LGI Group, without prior notice to or consent of the Employee.  
  5)   Without prejudice to the generality of Section 4, the Employers reserve
the right to withhold sums on account of any Tax due, or potentially due, to any
revenue authority in respect of any compensation (including awards of
equity-based compensation and the vesting and exercise thereof) payable and
benefits provided to the Employee. The Employee hereby agrees that the Employers
have the right to withhold at their sole discretion such amounts from
compensation payable to the Employee under his contracts of employment with the
Employers to meet any future expected or potential Tax obligation. For the
purposes of this Section 5, the Employer has the sole discretion to determine
whether or not any Tax is due or potentially due to any revenue authority.    
6)   The Employers may require the Employee to provide security for the
indemnity provided by the Employee under this Deed of Indemnity. The Employers
may make such arrangements with the Employee as the Employers consider
appropriate for the Employee to provide such security. This may include
precautionary withholding, the establishment of a reserve or escrow account and
any other arrangements as determined appropriate by the Employer. If any
Employer holds monies as security in respect of the Employee’s indemnity, that
Employer will arrange for the monies to be held in a separate reserve account on
terms reasonably determined by the Employer.     7)   If an Employer gives
notice to the Employee of any matter that may be subject to the indemnity
provided by the Employee under this Deed of Indemnity, or requests the
assistance and cooperation of the Employee in connection with any Tax that may
be or become due, the Employee will provide his prompt assistance and
cooperation to such Employer, including providing access to books and records of
the Employee in all forms and media which are in the Employee’s possession or
under his control, as requested by the Employer.

2



--------------------------------------------------------------------------------



 



  8)   The terms of this Deed of Indemnity are binding on the Parties during the
Employee’s employment by any member of the LGI Group and following its
termination, without limitation.     9)   This Deed of Indemnity will be
governed by and construed in accordance with the internal laws of the State of
Delaware, U.S.A., without reference to its conflicts of laws principles. The
Parties hereby submit to the exclusive jurisdiction of the federal courts
located in the City and County of Denver, Colorado in any action or proceeding
to enforce or have interpreted this Deed of Indemnity, and irrevocably waive any
defense they may have based on forum non conveniens. THE PARTIES HEREBY
IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION OR
PROCEEDING.     10)   Any notice permitted or required to be given hereunder
will be in writing and will be given by courier service, or by facsimile
followed by delivery of a copy by courier service, to the addresses or facsimile
numbers set forth in this Deed.

     Executed and delivered as a deed as of the date first above written.
     Employee

                  /s/ Shane O’Neill                  
 
  Facsimile:                      
 
           
 
  Witness signature:   /s/ Neil Foulger    
 
           
 
  Witness name:   Neil Foulger    
 
  Witness address:   Michelin House, 81 Fulham Rd, London SW3 6RD    
 
                          Date: October 24, 2007    
 
                LIBERTY GLOBAL, INC.    
 
           
 
  By:   /s/ Amy Blair    
 
           
 
  Name:   Amy Blair
   
 
  Title:   Senior Vice President    
 
  Facsimile:        
 
           

3